FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                      May 5, 2015
                                   TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 ANTHONY C. KENNEY,

          Plaintiff - Appellant,
                                                         No. 15-6021
 v.                                              (D.C. No. 5:14-CV-00463-M)
                                                        (W.D. Okla.)
 STATE OF OKLAHOMA,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.



      After Anthony Kenney filed a drove of frivolous lawsuits in the United

States District Court for the Northern District of Oklahoma, that court imposed

certain restrictions on his ability to bring additional actions before it. In an

apparent attempt to circumvent those restrictions, Mr. Kenney set his sights on a

new jurisdiction and filed this suit in the neighboring Western District. After a



      *
         After examining Mr. Kenney’s brief and the appellate record, this panel
has determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
magistrate judge granted his motion to proceed in forma pauperis, the district

court dismissed Mr. Kenney’s complaint pursuant to 28 U.S.C. § 1915(e), which

requires courts to dismiss in forma pauperis actions that “fail[] to state a claim on

which relief may be granted.” Id. § 1915(e)(2)(B)(ii).

      We discern no error in that disposition and so we affirm the district court’s

judgment. Though Mr. Kenney’s complaint appears to allege that Oklahoma

failed to pay him workers’ compensation benefits, it fails to set forth factual

allegations from which we might infer some plausible basis for relief. Mr.

Kenney, who has brought more than twenty appeals before this court, should be

on notice too that any future frivolous, malicious, or abusive filings will put him

at the risk of sanctions, including possible filing restrictions in this court. See

Ford v. Pryor, 552 F.3d 1174, 1181 (10th Cir. 2008) (noting our inherent

authority to impose “comprehensive filing restrictions on litigants who have

repeatedly abused the appellate process”).



                                               ENTERED FOR THE COURT



                                               Neil M. Gorsuch
                                               Circuit Judge




                                         -2-